97 F.3d 1462
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Edward Thomas GRAY, Defendant-Appellant.
No. 96-35120.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 10, 1996.*Decided Sept. 12, 1996.

Before:  FLETCHER, BRUNETTI, and JOHN T. NOONAN, Jr., Circuit Judges.


1
MEMORANDUM**


2
Federal prisoner Edward Thomas Gray appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion to vacate, set aside or correct his sentence for using a firearm in connection with a drug transaction in violation of 18 U.S.C. § 924(c)(1).  Gray contends that he did not "use" the firearm pursuant to the United States Supreme Court's decision in  Bailey v. United States, 116 S.Ct. 501 (1995).  At the time of his arrest, however, Gray was carrying a fully loaded pistol in his belt, and therefore satisfied the "carry" prong of § 924(c)(1).   See United States v. Hernandez, 80 F.3d 1253, 1257-58 (9th Cir.1996).1  Accordingly, the district court is


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We will not consider Gray's argument that he was not carrying the firearm in relation to a drug crime, which he raises for the first time on appeal.   See Morgan v. Bunnel, 24 F.3d 49, 52 (9th Cir.1994)